Exhibit 10.4

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

 

                AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is effective as of October 31, 2002, by and among HAUSER, INC., a
Delaware corporation (the “Company”), HAUSER TECHNICAL SERVICES, INC., a
Delaware corporation, BOTANICALS INTERNATIONAL EXTRACTS, INC., a Delaware
corporation, and ZETAPHARM, INC., a New York corporation, (collectively, the
“Borrowers”), and WELLS FARGO BANK, N.A. (the “Lender”).

RECITALS

                                WHEREAS, the Borrowers are currently indebted to
the Lender pursuant to the terms and conditions of that certain Amended and
Restated Credit Agreement dated as of December 7, 2001 (the “Current Agreement”;
as amended hereby and from time to time, the “Agreement”); and

                                WHEREAS, the Lender and the Borrowers have
agreed to certain changes in the terms and conditions set forth in the Current
Agreement and have agreed to amend the Current Agreement to reflect said
changes.

                                NOW, THEREFORE, for valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Current Agreement shall be amended as follows:

A.            Amendments.

1.     In Section 1.01 of the Current Agreement, the defined term “Commitment”
is amended by replacing the dollar amount “$10,000,000” with the dollar amount
“$9,000,000”.

2.     In Section 1.01 of the Current Agreement, the defined term “Revolving
Credit Commitment” is amended by replacing the dollar amount “$10,000,000” with
the dollar amount “$9,000,000”.

3.     In Section 1.01 of the Current Agreement, the defined term “Revolving
Credit Facility Availability Period” is amended by replacing the phrase “October
31, 2002” with the phrase “November 30, 2002”.

4.     In Section 1.01 of the Current Agreement, the definition following the
defined term “Maturity Date” shall be deleted in full and replaced with the
following:

“in the case of the Revolving Loan, means November 30, 2002, and in the case of
the Term Loan, means September 10, 2002.”

--------------------------------------------------------------------------------


5.  Section 2.06 of the Current Agreement is amended by replacing the phrase
“October 31, 2002” with the phrase “November 30, 2002”.

B.            Effectiveness; Conditions.  Borrowers shall have delivered to
Lender a duly executed Revolving Credit Note substantially in the form attached
hereto as Exhibit A (the “Revolving Credit Note”), which Revolving Credit Note
will supersede and replace the existing Revolving Credit Note, dated October 3,
2002.

C.            Covenants.  Borrowers hereby (i) covenant to pay or reimburse the
Lender for all of the Lender’s costs and expenses, including fees and
disbursements of outside counsel and allocated in-house counsel, in connection
with, or related to, the negotiating and execution and effectiveness of this
Amendment; and (ii) acknowledge and agree that a failure to immediately do so
will constitute an Event of Default under the Agreement without further notice
or other act of the Lender.

D.            General.

1.             Except as specifically provided herein, all terms and conditions
of the Agreement remain in full force and effect, without waiver or
modification.  Borrowers acknowledge that except as specifically provided in
this Amendment, nothing in this Amendment shall affect Borrowers’ obligations
under the Agreement, which obligations remain valid, binding and enforceable, or
shall constitute a waiver by Lender of any of Lender’s rights or remedies, now
or at any time in the future, with respect to any requirement under the
Agreement or with respect to an Event of Default or Default, occurring now or at
any time in the future.

2.             All terms defined in the Agreement shall have the same meaning
when used in this Amendment.  This Amendment and the Agreement shall be read
together as one document. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single document.

3.             The Borrowers hereby remake all representations and warranties
contained in the Agreement and reaffirm all covenants set forth therein.  The
Borrowers further certify that as of the date of this Amendment, giving effect
to the provisions hereof, there exists no Event of Default as defined in the
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

[INTENTIONALLY LEFT BLANK]

2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first written above.

HAUSER, INC.

 

 

WELLS FARGO BANK, N.A.

 

 

By:

/s/  Kenneth C. Cleveland

 

By:

/s/  Art Brokx

 

Name:  Kenneth C. Cleveland

Name:  Art Brokx

Title:  President

Title:  Vice President






 

HAUSER TECHNICAL SERVICES,
INC.




 

By:

/s/  Thomas W. Hanlon

 

Name:  Thomas W. Hanlon

Title:  Secretary and Treasurer






 

BOTANICALS INTERNATIONAL EXTRACTS, INC.

 

 

 

By:

/s/  Kenneth C. Cleveland

 

Name:  Kenneth C. Cleveland

Title:  Chief Executive Officer






 

ZETAPHARM, INC.

 

 

 

By:

/s/  Thomas W. Hanlon

 

Name:  Thomas W. Hanlon

Title:  Secretary and Treasurer

 

3

--------------------------------------------------------------------------------


EXHIBIT A

 

REVOLVING CREDIT NOTE

(follows this page)